In an action to recover moneys due and owing under a separation agreement, defendant appeals from an order of the Supreme Court, Nassau County, entered September 9, 1975, which denied his motion to dismiss the complaint for lack of personal jurisdiction. Order affirmed, without costs or disbursements. In this action, moneys are allegedly due under a separation agreement which antedates the parties’ divorce. Respondent’s intestate, appellant’s former wife, obtained personal jurisdiction over appellant upon service of the summons and complaint on him. Jurisdiction lies under the authority of Kochenthal v Kochenthal (28 AD2d 117); any reservations to the contrary, as in the case of Whitaker v Whitaker (56 Misc 2d 625, affd 32 AD2d 595), have been dissolved by the addition of the new subdivision (b) to CPLR 302 (L 1974, ch 859, § 1, eff June 7, 1974). Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.